 Case 3:19-cr-00001-TJC-PDB Document 7 Filed 01/09/19 Page 1 of 1 PageID 44



                            United States District Court
                             Middle District of Florida
                               Jacksonville Division


UNITED STATES OF AMERICA

v.                                                          NO. 3:19-cr-01-J-32PDB

JOHN R. NETTLETON



                                         Order

      Having received a request by a member of the press, the Court waives the
requirements of Administrative Order regarding Photography, Broadcasting,
Television and Recording Equipment, Case No.3:13-mc-38, for the limited purpose of
allowing any member of the press to enter the courthouse with a laptop computer or
tablet (no cellular phone) to attend today’s proceeding at 3:00 p.m. in Courtroom 5B.
Any member of the press entering the courthouse with a laptop or tablet must present
Court Security Officers with media credentials and a copy of this order. Live
transmission of any kind from the courtroom while Court is in session is prohibited.
The prohibition includes, but is not limited to, texting, emailing, tweeting, blogging,
and messaging or posting via social media. In addition, no audio or video recording is
allowed in the courthouse at any time.

      Ordered in Jacksonville, Florida, on January 9, 2019.




c:    U.S. Marshal Service
      Court Security Officer Division Mgr.
      Division Manager
